UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549FORM N-PXANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANYInvestment Company Act file number 811-09679Adelante Funds(Exact name of registrant as specified in charter)555 12th Street, Oakland, CA 94607(Address of principal executive offices) (Zip code)Adelante Capital Investments, 555 12th Street, Oakland, CA 94607(Name and address of agent for service)Registrant's telephone number, including area code: (510) 986-2100Date of fiscal year end: January 31Date of reporting period: July 1, 2007 - June 30, 2008 Item 1. Proxy Voting Record ***** FORM N-Px REPORT ***** ICA File Number: 811-09679
